                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES – GENERAL

Case No.: 2:19-01389 DMG (ADS)                                  Date: November 20, 2019
Title: Tedd E. Jojola v. Riverside Superior Court


Present: The Honorable Autumn D. Spaeth, United States Magistrate Judge


               Kristee Hopkins                                None Reported
                Deputy Clerk                             Court Reporter / Recorder

   Attorney(s) Present for Petitioner(s):         Attorney(s) Present for Respondent(s):
              None Present                                     None Present

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE: DISMISSAL

       On July 29, 2019, Petitioner Tedd E. Jojola filed a Petition for Writ of Habeas
Corpus by a Person in State Custody. [Dkt. No. 1]. On September 20, 2019, the Court
issued an Order to Show Cause because Petitioner did not provide sufficient information
in the Petition and the Petition appears wholly unexhausted. [Dkt. No. 4]. The Court
ordered Petitioner to provide the necessary information on the correct form within
twenty-eight (28) days of service of the Order. [Id.].

       Petitioner has not filed a petition or otherwise communicated with the court since
August 23, 2019. See [Dkt. No. 3]. Petitioner is ORDERED TO SHOW CAUSE in
writing why this action should not be dismissed for failure to prosecute the Petition and
follow court orders, by no later than December 11, 2019.

        Petitioner may choose to proceed with the Petition in its current form, despite the
infirmities identified in the September 20, 2019 Order [Dkt. No. 4]. Petitioner is
expressly cautioned that the Petition appears wholly unexhausted and therefore the
petition is subject to dismissal. If Petitioner chooses to proceed with the Petition, it will
be viewed by the Court as the inability to cure the defects identified. As such, the Court
will recommend dismissal of the Petition to the District Judge.

      Petitioner may respond to this order by filing a petition with the necessary
information on the correct form or, if Petitioner no longer wishes to pursue his claims,
he may request a voluntary dismissal of this action pursuant to Federal Rule of Civil


CV-90 (03/15) – KIL                 Civil Minutes – General                        Page 1 of 2
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                           CIVIL MINUTES – GENERAL

Case No.: 2:19-01389 DMG (ADS)                               Date: November 20, 2019
Title: Tedd E. Jojola v. Riverside Superior Court

Procedure 41(a). The Clerk of Court is directed to attach a Notice of Dismissal Form
(CV-009) to this Order for Petitioner’s convenience.

       Petitioner is cautioned that failure to timely file a response will result
in a recommendation that this action be dismissed for failure to prosecute
and/or obey court orders pursuant to Federal Rule of Civil Procedure 41(b).

       IT IS SO ORDERED.




                                                                    Initials of Clerk kh




CV-90 (03/15) – KIL               Civil Minutes – General                      Page 2 of 2
